DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	Applicants’ election and amendment of 17 December 2021 are entered.
	Claims 1-6 are pending, claims 2-4 are withdrawn without traverse, and claims 1, 5, and 6 are being examined on the merits.

Election/Restrictions
Applicant’s election without traverse of Group I and rapadocin/JW-95 in the reply filed on 17 December 2021 is acknowledged.
Claims 2-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 17 December 2021.

Claim Objections
Claim 1 is objected to because of the following informalities:  for the C6 cyclic structures of R1, in the structure diagrams elaborating on the residual groups on the ring carbons the prime symbol (') is used, while in the text describing each an apostrophe 1 as a five-membered ring, the m in –(CH)m- should be in subscript. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1. Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of copending Application No. 16/074,300 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘300 claims methods that utilize overlapping compounds.
The ‘300 application claims a compound that overlaps exactly with the instantly claimed compound (see e.g. claim 17, first compound). This anticipates claim 1.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

2. Claims 1 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 4 of U.S. Patent No. 10,774,110 B2. the ‘110 patent claims overlapping compounds.
The ‘110 application claims compounds of formulas I through XI (see e.g. claim 1). The ‘110 application claims a further sub-genus in formula (I) and 63 species (see e.g. claim 4). These each contain the proper framework for the instantly claimed compound, and are species or sub-genera to the instantly claimed genus of compounds, anticipating claim 1. Formula I of ‘110 matches the elected JW-95 exactly.
With respect to claim 5, the ‘110 application claims a method of administration to a subject in need thereof to increase adenosine signaling, which implies that a pharmaceutical formulation with a carrier was utilized in order to actually administer the compound (see e.g. claim 3).

3. Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 5 of U.S. Patent No. 10,662,220 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘220 patent claims overlapping compounds.
	The ‘220 application claims a formula that is a sub-genus of the compounds instantly claimed, including 10 species reading upon the instant genus (see e.g. claim 4). Claim 5 also includes a sub-genus and species reading upon the claims. These anticipate claim 1.

4. Claims 5 and 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of copending Application No. 16/074,300 as applied to claim 1 above, and further in view of USP 5,212,155 A. 
The relevance of the ‘300 application is set forth above. The difference between ‘300 and the claimed invention is that it does not claim a pharmaceutical formulation or routes of administration.
The ‘155 application discloses a related compound rapamycin being administered with cyclosporine (see e.g. claim 1). The ‘155 application further claims administration in an oral or parenteral form (see e.g. claims 5 and 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the method of treatment in ‘155 using rapamycin could have utilized the similar compounds of ‘300 based upon the similar framework of both compounds, and in doing so provide a pharmaceutical formulation for parenteral or oral administration. The motivation comes from the similar structure of the compounds in ‘155 and ‘300. There would have been a reasonable expectation of success because preparation of pharmaceutical formulations with carriers for oral or parenteral administration is routine and ordinary in the art. The invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 
This is a provisional nonstatutory double patenting rejection.

5. Claims 5 and 6 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 4 of U.S. Patent No. 10,774,110 B2 OR claims 4 and 5 of U.S. Patent No. 10,662,220 B2 as each applied to claim 1 above, and further in view of USP 5,212,155 A.
The relevance of ‘110 and ‘220 with respect to claim 1 is set forth above. The difference between the two patents and the claimed invention is that neither claims a pharmaceutical formulation with a specific route of administration.  
The relevance of ‘155 is set forth above. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the method of treatment in ‘155 using rapamycin could have utilized the similar compounds of ‘110 or ‘220 based upon the similar framework of both compounds, and in doing so provide a pharmaceutical formulation for parenteral or oral administration. The motivation comes from the similar structure of the compounds in ‘155, ‘110, and ‘220. There would have been a reasonable expectation of success because preparation of pharmaceutical formulations with carriers for oral or parenteral administration is routine and ordinary in the art. The invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY J MIKNIS whose telephone number is (571)272-7008. The examiner can normally be reached M-F 7:30-3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on (571) 270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZACHARY J MIKNIS/Patent Examiner, Art Unit 1658